ORIGINAL
                                                                                           04/05/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0092


                                       OP 22-0092


 RONALD MASCARENA,
                                                                       HUED
                                                                        APR 0 5 2022
             Petitioner,                                             Bowen Greenwood
                                                                   Clark of Supreme Court
       v.                                                             Sthte of Montana
                                                                   ORDER
 LT. JASON VALDEZ, YELLOWSTONE
 COUNTY DETENTION CENTER,

             Respondent.



      Ronald Mascarena has filed a Petition for Writ of Habeas Corpus, asserting his
sentence upon revocation is longer than the law allows, pursuant to § 46-18-
203(7)(a)(ii)(A) or (B), MCA. Mascarena is currently held in the Yellowstone County
Detention Center. In accordance with this Court's February 25, 2022 Order, the Attorney
General's Office has filed a response, and argues Mascarena's Petition should be denied.
       On September 16, 2016, the Yellowstone County District Court committed
Mascarena to the Department of Corrections (DOC) for a seven-year term, with two years
suspended, for felony criminal possession of dangerous drugs. The District Court ran the
sentence concurrently with another sentence Mascarena received in Yellowstone County
and awarded credit for time served. The court also designated Mascarena as a persistent
felony offender. Mascarena appealed the court's denial of his motion to dismiss for lack
of a speedy trial, and we affirmed. State v. Mascarena, No. DA 16-0679, 2018 MT 100N,
In 7-9, 392 Mont. 553, 416 P.3d 180.
      In August 2019, Mascarena received a conditional release, and in April 2020,
discharged his DOC commitment to serve the suspended portion of his sentence. About a
month later, his Probation Officer filed a Report of Violation due to two non-compliance
violations by Mascarena, including absconding from supervision. The State filed its initial
petition to revoke in June 2020. The court held a revocation hearing in September after
several continuances. The court reserved ruling on the revocation and disposition for thirty
days, directing Mascarena to report to his Probation Officer throughout that time period
until the October 27, 2020 hearing. The Probation Officer filed another Report of Violation
because of Mascarena's admitted methamphetamine use. Mascarena did not appear for the
October hearing, and the court    issued a bench warrant because his Probation Officer
reported no contact from Mascarena.
       The District Court held a second revocation hearing on September 10, 2021. The
court found that Mascarena violated the terms and conditions of the 2016 sentence. The
court committed Mascarena to the DOC for two years. The written order granted credit for
time served, but denied any credit for elapsed time while not incarcerated, also known as
"street time." Section 46-18-203(7)(b), MCA.
       Mascarena contends he should only be required to serve a nine-month sentence
pursuant to Montana law. He explains that he violated his probationary term when he
admitted to drug use, but did not commit any new offenses or abscond. He refers to the
2017 changes to § 46-18-203, MCA, under HB 63, and argues he should have received a
suspended sentence with placement in either "a secure facility designated by the
department for up to 9 months; or [] a community corrections facility or program
designated by the department for up to 9 months[.]" Section 46-18-203(7)(a)(ii)(A) and
(B), MCA. Mascarena notes he has received credit for time served, but explains that by
now he has served more than nine months.
       The State explains that Mascarena absconded twice.          Because of these non-
compliance violations, the State argues the District Court correctly revoked Mascarena's
suspended sentence, instead of continuing his suspended sentence and placing him in a
secure facility or community program for nine months, pursuant to § 46-18-203(7)(a)(ii),
MCA, and that the District Court was authorized to impose the remaining two years of his
suspended sentence upon revocation. See § 46-18-203(7)(a)(iii), MCA (the sentencing
court may "revoke the suspension of sentence and require the offender to serve either the
sentence imposed or any sentence that could have been imposed that does not include a
                                          2
longer imprisoninent or commitment term than the original sentence[.]"). The State notes
that the court awarded credit for jail time served and street time.
       We find the State's arguments on the primary issue dispositive. Mascarena points
to the correct statute; but misses a key component. "' Compliance violation' means a
violation of the conditions of supervision that is not[1" for Mascarena's purposes,
"absconding[.]" Section 46-23-1001(3)(a) (b), and (d), MCA. By revoking his two-year
suspended sentence, the District Court imposed a valid sentence, due to Mascarena's non-
compliance violations of his probationary term.         Section 46-18-203(7)(a)(iii), MCA.
Mascarena has not demonstrated illegal incarceration on his presented claims. His sentence
upon revocation is does not exceed what the law allows, pursuant to § 46-18-203(7)(a)(iii),
MCA. Mascarena is not entitled to immediate release.
       We note that the September 10, 2021 minute entry reflects that the District Court
awarded Mascarena 164 days of credit for time served, and also awarded 18 days of "street
time" credit. The written judgment fails to reflect the award of 18 days of street time credit.
Therefore, based on the foregoing, when one portion of the sentence is illegal, it is better
to remand the matter. State v. Heafner, 2010 MT 87. ¶ 11, 356 Mont. 128, 231 P.3 d 1087.
Accordingly,
       IT IS ORDERED that the Petition for Writ of Habeas Corpus is GRANTED IN
PART, and the matter is remanded to the Yellowstone County District Court to amend the
September 10, 2021 Order of Revocation and Imposition of Sentence to reflect the eighteen
(18) days of elapsed or "street" time credit awarded, so that Mascarena's sentence can be
properly calculated.
       IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus, as to all
other claims, is DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to: Judge Jessica T. Fehr,
Thirteenth Judicial District Court; Terry Halpin, Clerk of District Court, Yellowstone
County, under Cause No. DC 14-0409; counsel of record; Lt. Jason Valdez, Yellowstone
County Detention Center; and Ronald Mascarena personally.
                                        3
DATED this   day of April, 2022.


                                     ,XV7e)?
                                   ief Justice




                                        -04 1 4...
                                   Justices




                              4